DETAILED ACTION

1. It is hereby acknowledged that 17/355379 following papers have been received and placed of record in the file: Remark date 06/23/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 



Claim Objections
4.  Claim1-20 objected to because of the following informalities:  claims 1, 12 and 20 disclose subset of the uplink packets or frames.  It is unclear what is a subset of the uplink packets or frames is.  The statement leaves one to question if it is considered a subset of packets/frames (i.e. subframes) or a subset of client packets/frames or maybe something else. The specification discloses “During operation, the MAP may establish multiple mesh paths or connections (operation 210) in a mesh network with one or more RAPs in the mesh network, where a given RAP provides access to an external network. Then, the MAP may communicate, via the multiple mesh paths with the one or more RAPs, uplink packets or frames (operation 212) from at least two electronic devices, where, at a given time, the MAP uses a first mesh path in the multiple mesh paths to communicate a first subset of the uplink packets or frames associated with a first electronic device in the two electronic devices and uses a second (different) mesh path in the multiple mesh paths to communicate a second subset of the uplink packets or frames associated with a second electronic device in the two electronic devices. Note that the one or more RAPs may provide access to an external network (such as an intranet or the Internet). Moreover, at least one of the multiple mesh paths may involve a hop via an intermediate MAP in the mesh network.”(see paragraph [0045]).  The specification further discloses “thus, in some embodiments, a given mesh path or link may support or may be associated with one or more clients, and different subsets of clients may be supported or associated with different subsets of clients”.(see paragraph [0062]).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-5, 11-15, 18, 20 are rejected under 35 U.S.C. §103 as being unpatentable over Patwardhan (2019/0239096) in view of Zhou et al(US 2019/0150214A1) ,  

Regarding claim 1. Patwardhan teaches a mesh access point (MAP), comprising: 
configured to wireless communicate with at least two electronic devices and one or more root access points (RAPs) in the mesh network, wherein the MAP is configured to: (see Patwardhan paragraph  [0026],[0027],[0031],[0036] explains multiple mesh point and radio connection and channels r1 and r2 to client devices Fig.2 )  communicate, via multiple mesh paths in the mesh network and addressed to the one or more RAPs, (see Patwardhan paragraph  [0026],[0027],[0031],[0036] explains mesh point to mesh portal and channels, Fig.2 )  uplink packets or frames associated with the two electronic devices,(see Patwardhan paragraph [0014], [0021],[0035], [0036] explains uplink traffic for different wireless communication channels with client devices 2.4 GHZ and 5 GHZ )  wherein, at a given time, the MAP is configured to use a first mesh path in the multiple mesh paths to communicate a first subset of the uplink packets or frames associated with a first electronic device in the two electronic devices and is configured to use a second mesh path in the multiple mesh paths to communicate a second subset of the uplink packets or frames associated with a second electronic device in the two electronic devices;(see Patwardhan paragraph[0014], [0021], [0036] explains the use of electronic devices with portals and channels) and wherein the first mesh path is different from the second mesh path. (see Patwardhan paragraph [0021], [0036] explains multiple radios and mesh portals of mesh point)
While Patwardhan can be understood to teach different subset uplink packets or frames (see paragraphs [0014],[0021], [0036] explains different channels and point)  
However to further show this limitation Analogous art Zhou is introduced to further explain multiple subset paths (see paragraph [0083],[0091] explains first set of packets and second set of packets associated with TID) as well as multiple antenna nodes configured to couple to multiple antennas; (see paragraph [0058],[0184])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with Zhou’s packet based link aggregation architectures.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QOS by controlling policy enforcement, uplink traffic verification (See paragraphs [0032],[0033] ).    

Regarding claim 2, the modified Patwardhan taught the MAP of claim 1, as described above.  The modified Patwardhan further teaches wherein the one or more RAPs provide access to an external network. (see Patwardhan Fig.2 paragraph [0013], [0021],[0027] explains access to ethernet   )  

Regarding claim 3, the modified Patwardhan taught the MAP of claim 1, as described above.  The modified Patwardhan further teaches wherein the MAP is configured to dynamically distribute the first electronic device, the second electronic device or an additional electronic device over the multiple mesh paths based at least in part on one or more communication-performance metrics of the multiple mesh paths, the mesh network or both. (see Patwardhan paragraph [0021],[0031]  explains SNR and hops)

Regarding claim 4, the modified Patwardhan taught the MAP of claim 1, as described above.  The modified Patwardhan further teaches wherein the MAP is configured to communicate the uplink packets or the frames addressed to the one or more RAPs using unicast communication or multicast communication. (see Patwardhan paragraph [0013],[0021] not broadcasted and thus unicasted )

Regarding claim 5, the modified Patwardhan taught the MAP of claim 1, as described above.  The modified Patwardhan further teaches wherein at least one of the multiple mesh paths comprises a hop via an intermediate MAP in the mesh network.(see Patwardhan paragraph [0020],[0031] explains number of hops and next hop)  

Regarding claim 11, the modified Patwardhan taught the MAP of claim 1, as described above.  The modified Patwardhan further teaches wherein the communication is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication protocol.(see Patwardhan paragraph [0008],[0038] explains IEEE 802.11 based APS)

Regarding claim 12. A non-transitory computer-readable storage medium for use in conjunction with a mesh access point (MAP), the computer-readable storage medium storing program instructions, wherein, when executed by the MAP, the program instructions cause the MAP to perform operations comprising:
establishing multiple mesh paths in a mesh network with one or more root access points (RAPs) in the mesh network, wherein the one or more RAPs provide access to an external network; (see Patwardhan paragraph  [0026],[0027],[0031],[0036] explains multiple mesh point and radio connection and channels r1 and r2 to client devices Fig.2 )   and communicating, via the multiple mesh paths and addressed to the one or more RAPs, (see Patwardhan paragraph  [0026],[0027],[0031],[0036] explains multiple mesh point to mesh portal and channels, Fig.2 )   uplink packets or frames associated with at least two electronic devices, (see Patwardhan paragraph [0014], [0021],[0035], [0036] explains uplink traffic for different wireless communication channels with client devices 2.4 GHZ and 5 GHZ )   wherein, at a given time, the MAP uses a first mesh path in the multiple mesh paths to communicate a first subset of the uplink packets or frames associated with a first electronic device in the two electronic devices and uses a second mesh path in the multiple mesh paths to communicate a second subset of the uplink packets or frames associated with a second electronic device in the two electronic devices; (see Patwardhan paragraph[0014], [0021], [0036] explains the use of electronic devices) and wherein the first mesh path is different from the second mesh path. (see Patwardhan paragraph [0021], [0036] explains multiple radios and mesh portals of mesh point)
While Patwardhan can be understood to teach different subset uplink packets or frames (see paragraphs [0014],[0021], [0036] explains different channels and point)  
However to further show this limitation Analogous art Zhou is introduced to further explain multiple subset paths (see paragraph [0083],[0091] explains first set of packets and second set of packets associated with TID)  multiple antenna nodes configured to couple to multiple antennas; (see paragraph [0058],[0184])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with Zhou’s packet based link aggregation architectures.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QOS by controlling policy enforcement, uplink traffic verification (See paragraphs [0032],[0033] ).    
  

Regarding claim 13, the modified Patwardhan taught the non-transitory computer-readable storage medium of claim 12, as described above.  The modified Patwardhan further teaches wherein the 5 operations comprise dynamically distributing the first electronic device, the second electronic device or an additional electronic device over the multiple mesh paths based at least in part on one or more communication-performance metrics of the multiple mesh paths, the mesh network or both. (see Patwardhan paragraph [0021],[0031]  explains SNR and hops)

Regarding claim 14, the modified Patwardhan taught the non-transitory computer-readable storage medium of claim 12, as described above.  The modified Patwardhan further teaches wherein the MAP communicates the uplink packets or the frames addressed to the one or more RAPs using unicast communication or multicast communication. (see Patwardhan paragraph [0013],[0021] not broadcasted and thus unicasted )

Regarding claim 15, the modified Patwardhan taught the non-transitory computer-readable storage medium of claim 12, as described above.  The modified Patwardhan further teaches wherein at least one of the multiple mesh paths comprises a hop via an intermediate MAP in the mesh network. (see Patwardhan paragraph [0020],[0031] explains number of hops and next hop)  

Regarding claim 18, the modified Patwardhan taught the non-transitory computer-readable storage medium of claim 12, as described above.  The modified Patwardhan further teaches wherein the operations comprise using a third mesh path in the multiple mesh paths to communicate multicast downlink packets or frames addressed to the first electronic device or the second electronic device; and wherein the third mesh path is different from the first mesh path or the second mesh path. (see Patwardhan paragraph [0021],[0031]  explains SNR and hops)


Regarding claim 20. A method for communicating in a mesh network, comprising: by a mesh access point (MAP): establishing multiple mesh paths in the mesh network with one or more root access points (RAPs) in the mesh network, (see Patwardhan paragraph  [0026],[0027],[0031],[0036] explains multiple mesh point and radio connection and channels r1 and r2 to client devices Fig.2 )  wherein the one or more RAPs provide access to an external network; and communicating, via the multiple mesh paths and addressed to the one or more RAPs, , (see Patwardhan paragraph  [0026],[0027],[0031],[0036] explains multiple mesh point to mesh portal and channels, Fig.2 )   uplink packets or frames associated with at least two electronic devices, (see Patwardhan paragraph [0014], [0021],[0035], [0036] explains uplink traffic for different wireless communication channels with client devices 2.4 GHZ and 5 GHZ )  wherein, at a given time, the MAP uses a first mesh path in the multiple mesh paths to communicate a first subset of the uplink packets or frames associated with a first electronic device in the two electronic devices and uses a second mesh path in the multiple mesh paths to communicate a second subset of the uplink packets or frames associated with a second electronic device in the two electronic devices; (see Patwardhan paragraph[0014], [0021], [0036] explains the use of electronic devices)  and wherein the first mesh path is different from the second mesh path. (see Patwardhan paragraph [0021], [0036] explains multiple radios and mesh portals of mesh point)
While Patwardhan can be understood to teach different subset uplink packets or frames (see paragraphs [0014],[0021], [0036] explains different channels and point)  
However to further show this limitation Analogous art Zhou is introduced to further explain multiple subset paths (see paragraph [0083],[0091] explains first set of packets and second set of packets associated with TID)  multiple antenna nodes configured to couple to multiple antennas; (see paragraph [0058],[0184])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with Zhou’s packet based link aggregation architectures.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QOS by controlling policy enforcement, uplink traffic verification (See paragraphs [0032],[0033] ).    


7. Claims 6, 7, 16, 17 are rejected under 35 U.S.C. §103 as being unpatentable over Patwardhan (2019/0239096) in view of Zhou et al(US 2019/0150214A1)  in further view of Zhu(WO2019242683/EP3806542) 

Regarding claim 6, the modified Patwardhan taught the MAP of claim 1,  as described above.  Patwardhan alone does not explicitly disclose these limitations however combined Zhou further teaches with wherein the MAP is configured to use the first mesh path to communicate first downlink packets or frames addressed to the first electronic device, and is configured to use the second mesh path to communicate second downlink packets or frames addressed to the second electronic device. (See Zhu paragraph [0035], [0092],[0133], [0135] , [0144], [0166],[0168] explains paths between first node and destination node  )
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with Zhu’s Path changing method and apparatus.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve efficiency and transmission requirements (See paragraph [0004])


Regarding claim 7, the modified Patwardhan taught the MAP of claim 6, as described above. The modified Patwardhan further teaches the wherein the first downlink packets or frames and the second downlink packets or frames comprise unicast downlink packets or frames. (See Zhu paragraph [0035], [0092],[0133], [0135] ,,[0144],  [0166],[0168] explains paths between first node and destination node  )

Regarding claim 16, the modified Patwardhan taught the non-transitory computer-readable storage medium of claim 12, as described above.  The modified Patwardhan further teaches wherein the operations comprise using the first mesh path to communicate first downlink packets or frames addressed to the first electronic device, and using the second mesh path to communicate second downlink packets or frames addressed to the second electronic device. (See Zhu paragraph [0035], [0092],[0133], [0135] ,[0144], [0166],[0168] explains paths between first node destination node  )
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with Zhu’s Path changing method and apparatus.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve efficiency and transmission requirements (See paragraph [0004])


Regarding claim 17, the modified Patwardhan taught the non-transitory computer-readable storage medium of claim 16, as described above.  The modified Patwardhan further teaches wherein the first downlink packets or frames and the second downlink packets or frames comprise unicast downlink packets or frames. (See Zhu paragraph [0035], [0092],[0133], ,[0144], [0135] , [0166],[0168] explains paths between first node destination node  )



8. Claims 8-10, 19 are rejected under 35 U.S.C. §103 as being unpatentable over Patwardhan (2019/0239096)  in view of Zhou et al(US 2019/0150214A1) in further view of  NPL-IEEE 802.11-13/1061r0, LG  Multicast Transmission for HEW referred to as LG, 

Regarding claim 8, the modified Patwardhan taught the MAP of claim 1, wherein the MAP is configured to use a third mesh path in the multiple mesh paths to communicate multicast downlink packets or frames addressed to the first electronic device or the second electronic device; and
wherein the third mesh path is different from the first mesh path or the second mesh path. (see LG page 7 explains STA with multiple channels as well multicasting)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with LG Multicast Transmission for HEW.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QOS by reducing contention with unicast traffic(See slides 6 and 7)

Regarding claim 9, the modified Patwardhan taught the MAP of claim 8, as described above.  The modified Patwardhan further teaches wherein the third mesh path is a dedicated and unique downlink mesh path for multicast communication to the first electronic device or the second electronic device. (see LG page 7 and 8 explains Dedicated multicast channel)

Regarding claim 10, the modified Patwardhan taught the MAP of claim 8, as described above.  The modified Patwardhan further teaches wherein, when a multicast downlink packet or frame is not addressed to the first electronic device, the second electronic device, or a subnet that comprises the first electronic device or the second electronic device, the MAP is configured to drop the multicast downlink packet or frame. (see LG page 7 explains dedicated multicast channel and unicast service is proved in non-dedicated multicast channel )

Regarding claim 19, the modified Patwardhan taught non-transitory computer-readable storage medium of claim 12, as described above.  The modified Patwardhan alone does not explicitly disclose these limitations however combined with LG further teaches wherein, when a multicast downlink packet or frame is not addressed to the first electronic device, the second electronic device, or a subnet that comprises the first electronic device or the second electronic device, the operations comprise dropping the multicast downlink packet or frame. (see LG page 7 explains dedicated multicast channel and unicast service is proved in non-dedicated multicast channel )
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Patwardhan with LG Multicast Transmission for HEW.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QOS by reducing contention with unicast traffic (See slides 6 and 7)





							Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478